Citation Nr: 1204818	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-36 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a fifth metacarpal fracture.

2. Entitlement to service connection for an ear disorder manifested by fluid build-up.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from November 1996 to November 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before a VA Decision Review Officer (DRO) at an April 2009 hearing conducted at the RO.  A transcript of the hearing is of record.

The issue of service connection for an ear disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record fails to indicate the Veteran has been diagnosed with chronic residuals of a right fifth metacarpal fracture at any point during the appeal period.


CONCLUSION OF LAW

Chronic residuals of a right fifth metacarpal fracture were not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision in April 2007.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  

A VA examination was not provided in conjunction with the Veteran's service connection claim, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2011).  VA has a duty to provide a VA examination when the record lacks evidence to decide the claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's lay statements, that he currently suffers from chronic residuals of a right fifth metacarpal fracture.  As he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a diagnosis of a current disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  As such, VA is not required to provide a VA examination in conjunction with the instant claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran maintains he suffers from residuals of an in-service fracture of the right fifth metacarpal.  After reviewing the record in its entirety, the Board notes that, while the record supports the Veteran's assertion of an in-service fracture, there is no competent evidence of record that he is currently diagnosed with, or is being treated for, chronic residuals of a fracture of the right fifth metacarpal.  Significantly, the Board observes the Veteran testified at the April 2009 DRO hearing that he is currently not receiving treatment for such a condition and, in fact, does not currently suffer from any current symptomatology, including pain.  See April 2009 DRO hearing transcript at 11.

The Board acknowledges the Veteran's contention that he may develop arthritis at some point in the future due to his in-service fracture.  However, to prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  

In sum, the Board finds that there is no competent evidence of a current diagnosis of a chronic disorder resulting from an in-service fracture of the right fifth metacarpal.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he suffers from such residuals, and the preponderance of the evidence of record weighs against granting the Veteran's claim.  Accordingly, the Veteran's claim for service connection for residuals of a fracture of the right fifth metacarpal must be denied.


ORDER

Service connection for residuals of a right fifth metacarpal fracture is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of service connection for an ear disorder.

Specifically, the Veteran contends service connection is warranted for a bilateral ear disorder manifested by fluid build-up and frequent ear infections.  During the development of the instant claim, the Veteran was provided VA examinations in June and August 2009.  In requesting these examinations, the RO noted that the Veteran had experienced ear problems prior to his entrance to active service, and inquired as to whether any such preexisting ear condition had been aggravated by the Veteran's active service.  

The Veteran's July 1996 entrance examination does not indicate he suffered from an ear disorder at the time of entry to active service.  In this regard, the July 1996 Report of Medical History notes bilateral tube placements at age 9, which had been removed with no recurrence of otitis media.  The July 1996 Report of Medical Examination notes mildly scarred tympanic membranes, but notes the ears and drums to be clinically normal.  As no ear disorder was clinically noted at service entrance, the Veteran is presumed to have been in sound condition.  See 38 U.S.C.A. § 1111.

While the July 1996 Reports of Medical History and Examination notes the Veteran suffered an ear condition in childhood, neither the June nor August 2009 VA examinations determined whether there is clear and unmistakable evidence that the Veteran's current recurrent ear infections (1) preexisted active service and (2) was not permanently aggravated beyond its normal progression during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  These determinations must be made in order to rebut the presumption of soundness.  Id.  Therefore, the Board finds the June and August 2009 VA examinations are inadequate for the purposes of determining service connection.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2011).  As such, on remand, the Veteran must be provided a new VA examination to obtain an opinion on whether the Veteran's current bilateral ear disorder, if related to active service, pre-existed active service and/or was aggravated during service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral ear disorder.  The claims file, including this remand, must be made available to the examiner for review.  After reviewing the record, including the Veteran's service treatment records, examining the Veteran, and performing any medically indicated testing, the examiner is asked to provide an opinion as to the following:

a. Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had an ear disorder that existed prior to his entry onto active duty?

b. If the answer is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting ear disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

c. If the answer to either (a) or (b) is no, is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's ear disorder had its onset in service?

The rationale for all opinions expressed must be provided.  The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


